UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:September 30, 2007 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. Annual Report September 30, 2007 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND November 1, 2007 Dear Fellow Shareholders: We would like to thank you for your investment in the Rigel Large Cap Growth Equity Fund (the “Fund”).As portfolio managers of the Fund, we are pleased to submit our annual report for the period October 1st, 2006, through September 30th, 2007. Market & Performance Commentary Characterizing the start of the fiscal year was the continuation of a sharp market rally that began during the third quarter ’06.The market environment was distinctly cyclical and narrow in leadership.We believe robust 3rd quarter earnings releases, a sharp drop in energy prices, and guidance revisions relating to consumer activity largely drove the market rally.The generally strong earnings reports provided credence for the portion of the rally that began during the 3rd quarter, and underpinned the continuation of the rally through year end.Reflecting the more defensive, less cyclical nature of the securities held in the 4th quarter, the Fund lagged behind the gains achieved by the Russell 1000 Growth Index3.25% vs. 5.93%. As market volatility increased over the first quarter, there was no real discernable leadership between growth and value stocks. Within the growth sector, there was mixed cyclical and defensive orientation with sector leadership represented by Industrials, Energy and Consumer Staples.The change in the environment was predicated on a spate of challenging news such as overseas market volatility, mixed signals as to the continuing action by the Federal Reserve on short term interest rates, the emerging and evolving woes of the sub-prime mortgage market, and the potential for those issues to spread into other aspects of the economy.With the more balanced posture of the Fund, returns outpaced the benchmark in the 1st quarter 1.38% vs. 1.19% for the Russell 1000 Growth Index.The Fund was helped by overweightings and outperformance, relative to the index, in Health Care and Telecommunications Services, and outperformance in Information Technology.Overweights and underperformance in Financials and Materials as well as underperformance in Consumer Staples hindered portfolio performance. The market rally continued into the second quarter, despite a mild set back in June.Returns for the quarter were amongst the strongest in years; growth as a style slightly outperformed value, and mid cap stocks led large caps, both of which outperformed small caps.Investors continued to climb the “wall of worry” driven by fears from the sub prime mortgage issues and the possible 2 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND impact on hedge funds, leverage embedded in the markets in the face of higher interest rates, valuation concerns in emerging markets, particularly China, and continuing geo-political issues.Liquidity continued to be a supporting factor in the markets increase, along with the so-called “M&A/private equity bid” helping to prop up stock prices.The Fund bested the benchmark for the second straight quarter 7.32% vs. 6.86%.Contributing to performance were stock selection in Consumer Discretionary, and over weight in Energy. Both an overweight and outperformance in Telecommunication Services also contributed positively to performance.Dragging down performance was underperformance in Financials and Utilities. Despite strong relative performance during the first half of the year, a number of disturbing trends continued to make us believe the market environment was embedded with excessive risk.Market risks included narrow market leadership, fewer stocks participating on the up days, markets “churning” where heavy volume led to minimal price movement, increased market volatility, the broader and deeper (than initially reported) impact of sub-prime impact, the potential for increased mortgage defaults, and oil prices having risen over 50% YTD.The combination of these trends made the process of finding good growth companies that are also good growth stocks, challenging. We have seen, through our bottom-up stock picking process, these risks have resulted in an abundance of selling opportunities but limited buying opportunities.As a result, cash levels in the Fund drifted above our typical norm of 5% to a 10-12% position. The long anticipated correction in the equity markets finally occurred in late July.Euphoria from strong earnings gains and the “private equity bid” rapidly gave way to fear stemming from the crisis initiated in the sub prime lending market. This spread further into financial markets creating a crisis in liquidity that was perceived to have the potential to significantly impact the economy.The Federal Reserve Bank alleviated this crisis in the short run by aggressive action with cuts in both the Discount Rate and the Fed Funds Rate.Subsequent to that action, the equity markets responded positively, albeit without significant conviction as measured by lackluster volume, and approached new highs as the quarter ended. With increased volatility, returns were mixed for the 3rd quarter 2007. Growth continued to outperform value as a style. Within growth, large caps being modestly outpaced by mid caps, both having significantly outperformed small caps.The large cap growth benchmark was paced by Information Technology, Energy and Consumer Staples, while Consumer Discretionary, Financials and Telecommunications Services hindered index performance for the quarter.The portfolio handily outperformed the index 3 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND for the third straight quarter with a total return net of fees of 7.20% vs. 4.21% for the index. Returns were helped by stock selection in the Consumer space.Although exposure was increased in Information Technology throughout the quarter, performance was negatively impacted by an underweight position. Returns for the period October 1, 2006 to September 30, 2007 Rigel U.S. Equity Large Cap Growth Fund 20.44% Russell 1000 Growth Index 19.35% Market Outlook The equity markets underwent their first correction in nearly 5 years, and like many past corrections, it was predicated by a financial crisis.Federal Reserve action in dealing with the sub prime mortgage issue has now created the expectation in the markets of additional rate cuts, which has been looked upon favorably, and has been translated into a rally toward new highs.However, this was not considered a major correction, and there continues to be issues of concern: the still softening economy, the underlying notion of further damage from the sub prime issue and the collateral impact on the consumer, and volume levels which are lackluster to be supportive of a new bull market.Thus, our outlook over the near term remains somewhat cautious, being mindful of the potential for additional weakness. However, there are positives to be aware of in this environment.Growth as a style is continuing to exert its leadership over value.Valuations, although not cheap, are not at excessive levels, as they were at the end of the last bull cycle, and the slowing economy should also lead investors to seek out faster growing companies.We believe this type of environment should bode well for growth investing as a style, and for Rigel’s Large Cap Growth portfolios to be a beneficiary of that environment. We feel our iterative process should lead us to new leaders emerging in the next cycle, and our risk control disciplines are poised to defend the portfolio should there be any additional weakness in equities. Sincerely, George B. Kauffman, CFA, CIC, Chairman, CEO, CIO Rigel Capital, LLC Portfolio Manager 4 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. Opinions expressed are those of George Kauffman, are subject to change at any time, are not guaranteed and are not a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments on pages 10-13 of this report for holdings information. The Russell 1000 Growth Index contains those securities in the Russell 1000 Index with a greater-than-average growth orientation. The Rigel U.S. Equity Large Cap Growth Fund is distributed by Quasar Distributors, LLC. (11/07) 5 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND Comparison of the change in value of a $10,000 investment in the Rigel U.S. Equity Large Cap Growth Fund vs the S&P 500 Index and the Russell 1000 Growth Index Total Return: Since Inception 1 Year (5/31/06)* Rigel U.S. Equity Large Cap Growth Fund 20.44% 13.84% S&P 500 Index 16.44% 16.93% Russell 1000 Growth Index 19.35% 17.18% Total Annual Fund Operating Expenses:0.97% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-977-4435. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on May 31, 2006, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. * Average annual total return represents the average change in account value over the periods indicated. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000 Growth Index contains those securities in the Russell 1000 Index with a greater-than-average growth orientation. Indices do not incur expenses and are not available for investment. 6 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND EXPENSE EXAMPLE at September 30, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/07 – 9/30/07). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.00% per the advisory agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND EXPENSE EXAMPLE at September 30, 2007 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/07 9/30/07 4/1/07 – 9/30/07* Actual $1,000.00 $1,150.60 $5.39 Hypothetical (5% return $1,000.00 $1,020.05 $5.06 before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND ALLOCATION OF PORTFOLIO ASSETS at September 30, 2007 (Unaudited) 9 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007 Shares COMMON STOCKS - 88.9% Value Aerospace & Defense - 6.9% 22,065 General Dynamics Corp. $ 1,863,831 33,385 Honeywell International Inc. 1,985,406 16,379 L-3 Communications Holdings, Inc. 1,672,951 7,476 Precision Castparts Corp. 1,106,298 21,231 Raytheon Co. 1,354,962 10,036 Rockwell Collins, Inc. 733,029 8,716,477 Auto Components - 1.8% 18,886 Johnson Controls, Inc. 2,230,625 Beverages - 2.2% 5,707 PepsiCo, Inc. 418,095 39,570 The Coca-Cola Co. 2,274,088 2,692,183 Biotechnology - 3.3% 34,050 Biogen Idec, Inc.* 2,258,537 18,166 Celgene Corp.* 1,295,417 15,632 Gilead Sciences, Inc.* 638,880 4,192,834 Capital Markets - 0.8% 7,915 Franklin Resources, Inc. 1,009,163 Chemicals - 2.8% 21,420 Air Products and Chemicals, Inc. 2,094,019 17,515 Praxair, Inc. 1,467,056 3,561,075 Communications Equipment - 7.6% 150,108 Cisco Systems, Inc.* 4,970,076 59,447 Juniper Networks, Inc.* 2,176,355 62,255 Nokia Oyj - ADR 2,361,332 9,507,763 Computers & Peripherals - 12.6% 23,305 Apple, Inc.* 3,578,250 94,430 Dell, Inc.* 2,606,268 104,891 Hewlett-Packard Co. 5,222,523 31,958 International Business Machines Corp. 3,764,652 The accompanying notes are an integral part of these financial statements. 10 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007, Continued Shares Value Computers & Peripherals - 12.6%, Continued 12,871 NCR Corp.* $ 640,976 15,812,669 Consumer Finance - 0.7% 15,685 American Express Co. 931,218 Diversified Telecommunication Services - 2.7% 81,028 AT&T, Inc. 3,428,295 Energy Equipment & Services - 8.0% 40,731 Cameron International Corp.* 3,759,064 27,805 GlobalSantaFe Corp.# 2,113,736 5,370 National-Oilwell Varco Inc.* 775,965 50,267 Weatherford International Ltd.*# 3,376,937 10,025,702 Health Care Equipment & Supplies - 2.7% 11,222 Baxter International, Inc. 631,574 15,462 Medtronic, Inc. 872,211 27,377 Stryker Corp. 1,882,443 3,386,228 Health Care Providers & Services - 4.7% 56,855 Express Scripts, Inc.* 3,173,646 10,823 Laboratory Corporation of America Holdings* 846,683 20,470 Medco Health Solutions, Inc.* 1,850,283 5,870,612 Hotels, Restaurants & Leisure - 2.9% 67,040 McDonald’s Corp. 3,651,669 Household Products - 0.6% 11,365 Procter & Gamble Co. 799,414 Industrial Conglomerates - 1.4% 18,678 3M Co. 1,747,887 Insurance - 3.7% 49,845 AFLAC, Inc. 2,843,159 40,445 Aon Corp. 1,812,340 4,655,499 The accompanying notes are an integral part of these financial statements. 11 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007, Continued Shares Value IT Services - 2.3% 7,870 MasterCard, Inc. - Class A $ 1,164,524 42,893 Paychex, Inc. 1,758,613 2,923,137 Life Sciences Tools & Services - 3.2% 35,301 Thermo Fisher Scientific, Inc.* 2,037,574 30,407 Waters Corp.* 2,034,836 4,072,410 Machinery - 2.6% 12,750 Deere & Co. 1,892,355 12,160 Parker Hannifin Corp. 1,359,853 3,252,208 Media - 1.0% 34,722 The Walt Disney Co. 1,194,090 Oil, Gas & Consumable Fuels - 2.2% 79,389 The Williams Companies, Inc. 2,703,989 Pharmaceuticals - 2.6% 104,679 Schering-Plough Corp. 3,310,997 Road & Rail - 0.7% 7,659 Union Pacific Corp. 865,927 Search, Detection, Navigation, Guidance, Aeronautical & Nautical - 1.1% 11,905 Garmin Ltd.# 1,421,457 Semiconductors & Semiconductor Equipment - 1.7% 57,277 NVIDIA Corp.* 2,075,719 Software - 5.1% 202,505 Oracle Corp.* 4,384,233 34,025 SAP AG - ADR 1,996,247 6,380,480 Textiles, Apparel & Luxury Goods - 1.0% 21,757 NIKE, Inc. - Class B 1,276,266 Total Common Stocks (Cost $92,133,643) 111,695,993 The accompanying notes are an integral part of these financial statements. 12 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2007, Continued Shares SHORT-TERM INVESTMENTS - 11.3% Value 3,649,609 AIM Liquid Assets $ 3,649,609 3,649,609 AIM STIT-STIC Prime Portfolio 3,649,609 3,649,609 AIM STIT-Treasury Portfolio - Institutional Class 3,649,609 3,172,463 Fidelity Institutional Government Portfolio - Class I 3,172,463 Total Short-Term Investments (Cost $14,121,290) 14,121,290 Total Investments in Securities (Cost $106,254,933) - 100.2% 125,817,283 Liabilities in Excess of Other Assets - (0.2)% (247,128 ) Net Assets - 100.00% $ 125,570,155 * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 13 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at September 30, 2007 ASSETS Investments in securities, at value (cost $106,254,933) $ 125,817,283 Receivables: Securities sold 1,061,043 Dividends and interest 125,752 Prepaid expenses 19,349 Total assets 127,023,427 LIABILITIES Payables: Securities purchased 1,325,641 Administration fees 8,990 Audit fees 17,300 Transfer agent fees and expenses 5,065 Advisory fees 72,730 Custody fees 4,218 Legal Fees 2,602 Fund accounting fees 7,320 Shareholder reporting 7,446 Chief Compliance Officer fee 1,050 Accrued other expenses 910 Total liabilities 1,453,272 NET ASSETS $ 125,570,155 Net asset value, offering and redemption price per share [$125,570,155 / 2,120,360 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ 59.22 COMPONENTS OF NET ASSETS Paid-in capital $ 103,696,579 Undistributed net investment income 187,366 Accumulated net realized gain on investments 2,123,860 Net unrealized appreciation of investments 19,562,350 Net assets $ 125,570,155 The accompanying notes are an integral part of these financial statements. 14 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2007 INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $5,179) $ 1,248,795 Interest 519,859 Total income 1,768,654 Expenses Advisory fees (Note 3) 967,631 Administration fees (Note 3) 113,215 Registration fees 58,590 Fund accounting fees (Note 3) 43,744 Transfer agent fees and expenses (Note 3) 33,275 Custody fees (Note 3) 26,889 Audit fees 17,300 Legal fees 10,625 Trustee fees 9,959 Reports to shareholders 9,109 Miscellaneous expense 7,677 Chief Compliance Officer fee (Note 3) 6,076 Insurance expense 5,691 Total expenses 1,309,781 Less: advisory fee waiver (Note 3) (24,800 ) Net expenses 1,284,981 Net investment income 483,673 REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments 8,771,460 Net change in unrealized appreciation on investments 14,648,382 Net realized and unrealized gain on investments 23,419,842 Net increase in net assets resulting from operations $ 23,903,515 The accompanying notes are an integral part of these financial statements. 15 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS May 31, 2006* Year Ended through September 30, 2007 September 30, 2006 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 483,673 $ 191,401 Net realized gain/(loss) on investments 8,771,460 (6,647,600 ) Net change in unrealized appreciation on investments 14,648,382 4,913,968 Net increase/(decrease) in net assets resulting from operations 23,903,515 (1,542,231 ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income (493,788 ) — CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) (27,411,125 ) 131,113,784 Total increase/(decrease) in net assets (4,001,398 ) 129,571,553 NET ASSETS Beginning of period 129,571,553 — End of period $ 125,570,155 $ 129,571,553 Includes undistributed net investment income of $ 187,366 $ 197,481 (a) A summary of share transactions is as follows: May 31, 2006* Year Ended through September 30, 2007 September 30, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 304,510 $ 15,648,702 2,664,424 $ 133,011,515 Shares issued in reinvestment of distributions 8,658 443,220 — — Shares redeemed (818,462 ) (43,503,047 ) (38,770 ) (1,897,731 ) Net increase/(decrease) (505,294 ) $ (27,411,125 ) 2,625,654 $ 131,113,784 * Commencement of operations. The accompanying notes are an integral part of these financial statements. 16 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS - For a share outstanding throughout the period May 31, 2006* Year Ended to September 30, 2007 September 30, 2006 Net asset value, beginning of period $ 49.35 $ 50.00 Income from investment operations: Net investment income 0.20 0.07 Net realized and unrealized gain/(loss) on investments 9.86 (0.72 ) Total from investment operations 10.06 (0.65 ) Less distributions: From net investment income (0.19 ) — Total distributions (0.19 ) — Net asset value, end of period $ 59.22 $ 49.35 Total return 20.44 % (1.30 )%++ Ratios/supplemental data: Net assets, end of period (thousands) $ 125,570 $ 129,572 Ratio of expenses to average net assets: Before expense reimbursement 1.02 % 0.97 %+ After expense reimbursement 1.00 % 0.97 %+ Ratio of net investment income to average net assets: Before expense reimbursement 0.36 % 0.47 %+ After expense reimbursement 0.38 % 0.47 %+ Portfolio turnover rate 231.59 % 98.05 %++ * Commencement of operations. + Annualized. ++ Not annualized. The accompanying notes are an integral part of these financial statements. 17 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2007 NOTE 1 - ORGANIZATION The Rigel U.S. Equity Large Cap Growth Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The investment objective of the Fund is to seek long-term capital appreciation.The Fund began operations on May 31, 2006. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price. Securities for which market quotations are not readily available, or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Short-term investments are valued at amortized cost, which approximates market value.Investments in other mutual funds are valued at their net asset value. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. 18 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2007, Continued C. Security Transactions, Dividends and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Dividend income and distributions to shareholders are recorded on the ex-dividend date.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. F. New Accounting Pronouncements:On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Application of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006.The Fund will apply FIN 48 to all open tax years on the date of adoption, which is expected to be March 31, 2008.The Fund is currently evaluating the impact, if any, of applying the various provisions of FIN 48. 19 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2007, Continued In September 2006, FASB issued FASB Statement No. 157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Fund believes the adoption of SFAS 157 will have no material impact on its financial statements. NOTE 3 - INVESTMENT ADVISORY FEE AND OTHER TRANSACTIONS WITH AFFILIATES For the year ended September 30, 2007, Rigel Capital, LLC (the “Advisor”) provided the Fund with investment management services under an Investment Advisory Agreement. The Advisor furnished all investment advice, office space, facilities, and provides most of the personnel needed by the Fund. As compensation for its services, the Advisor is entitled to a monthly fee at the annual rate of 0.75% based upon the average daily net assets of the Fund. For the year ended September 30, 2007, the Fund incurred $967,631 in advisory fees. The Fund is responsible for its own operating expenses.The Advisor has agreed to reduce fees payable to it by the Fund and to pay Fund operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses to 1.00% of average daily net assets.Any such reduction made by the Advisor in its fees or payment of expenses which are the Fund’s obligation are subject to reimbursement by the Fund to the Advisor, if so requested by the Advisor, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses. The Advisor is permitted to be reimbursed only for fee reductions and expense payments made in the previous three fiscal years.Any such reimbursement is also contingent upon Board of Trustees review and approval at the time the reimbursement is made. Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses.For the year ended September 30, 2007, the Advisor reduced its fees in the amount of $24,800; no amounts were reimbursed to the Advisor.Cumulative expenses subject to recapture pursuant to the aforementioned conditions amounted to $24,800 at September 30, 2007.Cumulative expenses subject to recapture expire as follows: Year Amount 2010 $24,800 20 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2007, Continued U.S. Bancorp Fund Services, LLC (the “Administrator”) acts as the Fund’s Administrator under an Administration Agreement. The Administrator prepares various federal and state regulatory filings, reports and returns for the Fund; prepares reports and materials to be supplied to the Trustees; monitors the activities of the Fund’s custodian, transfer agent and accountants; coordinates the preparation and payment of the Fund’s expenses and reviews the Fund’s expense accruals. For the year ended September 30, 2007, the Fund incurred $113,215 in administration fees. U.S. Bancorp Fund Services, LLC (“USBFS”) also serves as the fund accountant and transfer agent to the Fund.U.S. Bank, N.A., an affiliate of USBFS, serves as the Fund’s custodian.For the year ended September 30, 2007, the Fund incurred $43,744, $18,100, and $26,889 in fund accounting, transfer agency, and custody fees, respectively. Quasar Distributors, LLC (the “Distributor”) acts as the Fund’s principal underwriter in a continuous public offering of the Fund’s shares. The Distributor is an affiliate of the Administrator. Certain officers of the Fund are also employees of the Administrator. For the year ended September 30, 2007, the Fund was allocated $6,076 of the Chief Compliance Officer fee. NOTE 4 - PURCHASES AND SALES OF SECURITIES For the year ended September 30, 2007, the cost of purchases and the proceeds from sales of securities, excluding short-term securities, were $277,390,102 and $310,603,233, respectively. NOTE 5 - INCOME TAXES AND DISTRIBUTIONS TO SHAREHOLDERS Net investment income/(loss) and net realized gains/(losses) differ for financial statement and tax purposes due to differing treatments of wash sale losses deferred and non-deductible organizational expenditures. The tax character for the distributions paid during the year ended September 30, 2007 and the period ended September 30, 2006 were as follows: 2007 2006 Ordinary income $493,788 $— 21 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2007, Continued As of September 30, 2007, the components of accumulated earnings/(losses) on a tax basis were as follows: Cost of investments $ 106,759,204 Gross tax unrealized appreciation $ 19,777,025 Gross tax unrealized depreciation (718,946 ) Net tax unrealized appreciation $ 19,058,079 Undistributed ordinary income $ 1,341,773 Undistributed long-term capital gain 1,473,724 Total distributable earnings $ 2,815,497 Other accumulated gains/(losses) $ — Total accumulated earnings/(losses) $ 21,873,576 22 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees Advisors Series Trust and Shareholders of Rigel U.S. Equity Large Cap Growth Fund We have audited the accompanying statement of assets and liabilities of the Rigel U.S. Equity Large Cap Growth Fund, a series of Advisor Series Trust (the “Trust”), including the schedule of investments, as of September 30, 2007, and the related statement of operations for the year then ended, and the statements of changes in net assets and the financial highlights for the year then ended and for the period May 31, 2006 (commencement of operations) to September 30, 2006.These financial statements and financial highlights are the responsibility of the Trust’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.Our procedures included confirmation of securities owned as of September 30, 2007, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly in all material respects, the financial position of the Rigel U.S. Equity Large Cap Growth Fund, as of September 30, 2007, and the results of its operations, the changes in its net assets and the financial highlights for the periods indicated above, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania November 16, 2007 23 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND NOTICE TO SHAREHOLDERS at September 30, 2007 (Unaudited) For the year ended September 30, 2007, the Rigel U.S. Equity Large Cap Growth Fund designated $493,788 as ordinary income for purposes of the dividends paid deduction. For the year ended September 30, 2007, certain dividends paid by the Rigel U.S. Equity Large Cap Growth Fund may be subject to a maximum tax rate of 15%, as provided by the Jobs and Growth Tax Relief Reconciliation Act of 2003.The percentage of dividends declared from net investment income designated as qualified dividend income was 83%. For corporate shareholders in the Rigel U.S. Equity Large Cap Growth Fund, the percent of ordinary income distributions qualifying for the corporate dividends received deduction for the year ended September 30, 2007 was 83%. How to Obtain a Copy of the Fund’s Proxy Voting Policies A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available without charge, upon request, by calling 1-866-977-4435, or on the SEC’s website at http://www.sec.gov. How to Obtain a Copy of the Fund’s Proxy Voting Records for the 12-Month Period Ended June 30, 2007 Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by calling 1-866-977-4435.Furthermore, you can obtain the Fund’s proxy voting records on the SEC’s website at http://www.sec.gov. Quarterly Filings on Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available on the SEC’s website at http://www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330.Information included in the Fund’s Form N-Q is also available by calling 1-866-977-4435. 24 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND INFORMATION ABOUT TRUSTEES AND OFFICERS (Unaudited) This chart provides information about the Trustees and Officers who oversee the Fund.Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. INDEPENDENT TRUSTEES Name, Age Address Number of Position held with Fund Trustee Portfolios Principal Occupation(s) and other of Fund Overseen in Directorships during past five years Since* Fund Complex** Walter E. Auch, Age 86 1997 1 615 E. Michigan Street Milwaukee, WI 53202 Trustee Management Consultant, formerly Chairman, CEO of Chicago Board Options Exchange and former President of Paine Webber. Other Directorships: Nicholas-Applegate Funds, Citigroup Funds, Pimco Advisors LLP, Senele Group and UBS Management James Clayburn LaForce, Age 78 2002 1 615 E. Michigan Street Milwaukee, WI 53202 Trustee Dean Emeritus, John E. Anderson Graduate School of Management, University of California, Los Angeles. Other Directorships: The Payden & Rygel Investment Group, The Metzler/Payden Investment Group, Arena Pharmaceuticals and Cancervax Donald E. O’Connor, Age 71 1997 1 615 E. Michigan Street Milwaukee, WI 53202 Trustee Financial Consultant, formerly Executive Vice President and Chief Operating Officer of ICI Mutual Insurance Company (until January 1997). Other Directorships: The Forward Funds George J. Rebhan, Age 73 2002 1 615 E. Michigan Street Milwaukee, WI 53202 Trustee Retired; formerly President, Hotchkis and Wiley Funds (mutual funds) from 1985 to 1993. Trustee: E*Trade Funds George T. Wofford III, Age 67 1997 1 615 E. Michigan Street Milwaukee, WI 53202 Trustee Senior Vice President, Information Services, Federal Home Loan Bank of San Francisco. Other Directorships: None 25 RIGEL U.S. EQUITY LARGE CAP GROWTH FUND INFORMATION ABOUT TRUSTEES AND OFFICERS (Unaudited), Continued OFFICERS Name, Age Address Number of Position held with Fund Trustee Portfolios Principal Occupation(s) and other of Fund Overseen in Directorships during past five years Since* Fund Complex** Jeanine M. Bajczyk, Age 42 N/A N/A 615 E. Michigan Street Milwaukee, WI 53202 Secretary Assistant Vice President, Legal Compliance and Administration, U.S. Bancorp Fund Services, LLC (since May 2006); Senior Counsel, Wells Fargo Funds Management LLC (May 2005 to May 2006); Associate Counsel, Strong Financial Corporation (January 2001 to May 2005). Douglas G. Hess, Age 40 N/A N/A 615 E. Michigan Street Milwaukee, WI 53202 President, Treasurer Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (since March 1997). Joe D. Redwine, Age 60 N/A N/A 615 E. Michigan Street Milwaukee, WI 53202 Chairman President, Chief Executive Officer, U.S. Bancorp Fund Services, LLC (since 1991). Robert M. Slotky, Age 60 N/A N/A 2020 E. Financial Way Glendora, CA 91741 Chief Compliance Officer, Vice President, AML Officer Vice President, U.S. Bancorp Fund Services, LLC, the Funds’ administrator (since July 2001); formerly Senior Vice President, Investment Company Administration, LLC. * The term for each Trustee is indefinite. ** The Trust is comprised of numerous portfolios managed by unaffiliated investment advisors. The term “Fund Complex” applies only to the Fund. The Fund does not hold itself out as related to any other series within the Trust for investment purposes, nor does it share the same investment advisor with any other series. The Statement of Additional Information includes additional information about the Fund’s trustees and officers and is available, without charge, upon request by calling 1-866-977-4435. 26 (This Page Intentionally Left Blank.) Advisor Rigel Capital, LLC 601 Union Street, Suite 3930 Seattle, WA 98101 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (866) 977-4435 Custodian U.S. Bank, N.A. 1555 North RiverCenter Drive, Suite 302 Milwaukee, WI53212 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 1818 Market Street, Suite 2400 Philadelphia, PA 19103 Legal Counsel Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, CA 94105 Past performance results shown in this report should not be considered a representation of future performance.Share price and returns will fluctuate so that shares, when redeemed, may be worth more or less than their original cost.Statements and other information herein are dated and are subject to change. Item 2. Code of Ethics. The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer and principal financial officer.The registrant has not made any amendments to its code of ethics during the period covered by this report.The registrant has not granted any waivers from any provisions of the code of ethics during the period covered by this report. A copy of the registrant’s Code of Ethics is filed herewith. Item 3. Audit Committee Financial Expert. The registrant’s board of trustees has determined that it does not have an audit committee financial expert serving on its audit committee.At this time, the registrant believes that the business experience and financial literacy provided by each member of the audit committee collectively offers the registrant adequate oversight given the registrant’s level of financial complexity. Item 4. Principal Accountant Fees and Services. The registrant has engaged its principal accountant to perform audit services, audit-related services, tax services and other services during the past two fiscal years.“Audit services” refer to performing an audit of the registrant's annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years.“Audit-related services” refer to the assurance and related services by the principal accountant that are reasonably related to the performance of the audit.“Tax services” refer to professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning.There were no “other services” provided by the principal accountant.The following table details the aggregate fees billed or expected to be billed for each of the last two fiscal years for audit fees, audit-related fees, tax fees and other fees by the principal accountant. FYE9/30/07 FYE9/30/06 Audit Fees $14,700 $10,000 Audit-Related Fees N/A N/A Tax Fees $2,600 $2,500 All Other Fees N/A N/A The audit committee has adopted pre-approval policies and procedures that require the audit committee to pre-approve all audit and non-audit services of the registrant, including services provided to any entity affiliated with the registrant.All of the principal accountant’s hours spent on auditing the registrant’s financial statements were attributed to work performed by full-time permanent employees of the principal accountant. The following table indicates the non-audit fees billedor expected to be billed by the registrant’s accountant for services to the registrant and to the registrant’s investment adviser (and any other controlling entity, etc.—not sub-adviser) for the last two years.The audit committee of the board of trustees has considered whether the provision of non-audit services that were rendered to the registrant's investment adviser is compatible with maintaining the principal accountant's independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. Non-Audit Related Fees FYE9/30/07 FYE9/30/06 Registrant N/A N/A Registrant’s Investment Adviser N/A N/A Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees. The nominating committee recently approved a nominating committee charter, however, the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees did not change. Item 11. Controls and Procedures. (a) The Registrant’s Chairman/Chief Executive Officer and President & Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the fourth fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Filed herewith. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)* /s/ Joe D. Redwine Joe D. Redwine, Chairman Date12/5/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Joe D. Redwine Joe D. Redwine, Chairman Date 12/5/07 By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President & Treasurer Date 12/4/07 * Print the name and title of each signing officer under his or her signature.
